Citation Nr: 0000275	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  97-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1962 to 
April 1965, and from June 1965 to November 1966.

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1995 rating decision of the Boston, Massachusetts 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which concluded that new and material evidence had not 
been submitted to reopen the veteran's claim for a nervous 
condition.  

The Board has determined that the issue is more accurately 
stated as whether new and material evidence has been 
submitted to reopen a claim of service connection for an 
acquired psychiatric disorder.  


FINDINGS OF FACT

1.  In May 1981, the RO denied a claim by the appellant for 
entitlement to service connection for a nervous condition.

2.  The evidence received since the RO's May 1981 decision 
which was not previously of record, and is not cumulative of 
other evidence of record, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's May 1981 decision, denying a claim of 
entitlement to service connection for a nervous condition, 
became final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has not been received since the 
RO's May 1981 decision denying the appellant's claim for a 
nervous condition, and the claim for service connection for 
an acquired psychiatric disorder is not reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 1966, the veteran filed a claim of entitlement to 
service connection for a nervous condition.  In a May 1981 
decision, the RO denied the claim.  There was no appeal, and 
the RO denial became final.  38 U.S.C.A. § 7105(b).  However, 
a claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

In June 1995, the veteran filed an application to reopen his 
claim, requesting service connection for a nervous condition.  
That same month, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim.  
The veteran has appealed.  In October 1998, the Board 
remanded the claim.  In February 1999, the RO affirmed its 
denial.

After reviewing the record from a longitudinal perspective, 
the Board agrees with the RO's determination and finds that 
new and material evidence has not been received to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  When a claimant seeks to reopen a 
claim based upon additional evidence, VA must perform a 
three-step analysis.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).  First, VA must determine whether the evidence is 
new and material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(  a).  Finally, the third step of the 
Elkins analysis requires VA to evaluate the claim on the 
merits after ensuring the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's May 1981 decision.

In this case, the Board initially notes that the veteran's 
service medical records showed that he had been hospitalized 
in the summer of 1966 after a suicide attempt, and that the 
diagnosis was schizoid personality disorder, which had 
existed prior to service.  He was discharged in July 1966 and 
returned to duty.  However, he was readmitted in early August 
1966, and discharged in early November 1966, with a diagnosis 
of passive-dependent personality disorder.  His separation 
examination report indicated that he had a passive-dependent 
personality disorder which had existed prior to service.  

In May 1981, the RO denied the veteran's claim.  A review of 
the RO's May 1981 determination reveals that the RO found 
that the veteran had a schizoid personality disorder, that 
his personality disorder was not a disease or injury within 
the meaning of veterans' benefits law, and, implicitly, that 
an acquired psychiatric disorder and a nexus to service had 
not been shown.  

Evidence received since the RO's May 1981 decision includes 
written statements from the appellant, and the transcript 
from the appellant's hearing, held in October 1996, as well 
as service medical records, VA hospital records, dated in 
1981, VA outpatient records, dated in 1981, and between 1994 
and 1997, VA examination reports, dated in May and July of 
1997, records from the Social Security Administration (SSA), 
and letters from the veteran's mother and sister, received in 
October 1996.  All this evidence, except for the service 
medical records and certain VA outpatient records dated in 
early 1981, was not of record at the time of the RO's May 
1981 decision, is not cumulative, and is "new" within the 
meaning of Elkins, supra.  This evidence is remarkable in 
that the VA hospital and outpatient records, and the VA 
examination reports, show that the veteran has been diagnosed 
with acquired psychiatric disorders that include 
schizophrenia, major depression, manic depression and 
dysthymia, as well as Axis II diagnoses of schizotypal 
personality disorder and dependent personality disorder.  

The Board finds that new and material evidence has not been 
received to reopen a claim for service connection for an 
acquired psychiatric disorder, and that the RO's May 1981 
denial of the claim remains final.  Of particular note, none 
of the evidence shows that the veteran received treatment 
for, or a diagnosis of, an acquired psychiatric disorder 
between his separation from service in 1966 and 1981.  This 
is a period of approximately 15 years.  Furthermore, no 
competent evidence has been submitted showing a nexus between 
an acquired psychiatric disorder and the veteran's service.  
In reaching this decision, the Board has considered a 
statement from a VA social worker, dated in November 1996, 
which notes that the veteran "has been depressed in various 
stages since 1967."  The Board has also considered a letter 
from a veterans' service officer (identified herein as 
"R.S.Z."), dated in June 1996, who states that he is a 
counselor with a Ph.D., and a letter from the veteran's 
sister, received in October 1996, who states that she is a 
registered nurse.  A review of these letters shows that it is 
essentially asserted that the veteran has an acquired 
psychiatric disorder related to his service.  

However, to the extent it may be argued that these letters 
are evidence of a nexus between an acquired psychiatric 
disorder and the veteran's service, the Board finds that 
these letters do not constitute "competent medical evidence" 
that the veteran has an acquired psychiatric disorder that is 
related to his service.  In this regard, the Board notes that 
these letters come approximately 30 years after the veteran's 
separation from service, and that there is no indication that 
any of the authors reviewed the veteran's C-file prior to 
writing these letters.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  In 
addition, none of the authors indicated that they have 
special knowledge regarding psychiatry, and there is no 
evidence to this effect in the record.  See Black v. Brown, 
10 Vet. App. 279, 284 (1997).  Furthermore, in each case, the 
conclusions are unenhanced by any additional medical comment.  
In particular, the conclusions of R.S.Z. and the social 
worker appear to be a bare transcriptions of a lay history 
provided by the veteran.  See LaShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence". . . and cannot enjoy the 
presumption of truthfulness accorded by Justus v. Principi, 3 
Vet. App. 510, 513 (1992)).  Accordingly, the Board finds 
that these opinions do not constitute "competent medical 
evidence" that the veteran has an acquired psychiatric 
disorder that is related to his service, and that this 
evidence is not so significant that it must be considered by 
itself or with the evidence previously submitted in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156;  
Hodge, supra.  Therefore, the Board affirms the RO's June 
1995 decision which determined that new and material evidence 
has not been received to reopen a claim for service 
connection for an acquired psychiatric disorder.  As such, 
the RO's May 1981 denial of the claim remains final.  
38 U.S.C.A. § 7105(b).

The only other pertinent evidence received since the RO's May 
1981 denial of the claim consists of written and oral 
testimony from the appellant, and the written statement of 
the veteran's mother.  A review of these statements shows 
that the veteran and his mother argue that the veteran's 
acquired psychiatric disorder began during his service.  
However, these assertions were of record at the time of the 
RO's May 1981 decision.  This argument is therefore not new.  
In addition, as laypersons, the veteran and his mother are 
not competent to give a medical opinion as to causation.  
Therefore, as the claims file does not contain competent 
evidence showing that the veteran has an acquired psychiatric 
disorder that is related to his service, these statements are 
not new and material evidence, see Vargas-Gonzalez v. West, 
12 Vet. App. 321 (1999), and are insufficient to reopen the 
claim.  See Savage v. Gober, 10 Vet. App. 488 (1997); Moray 
v. Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion and the statement of the case 
and supplemental statement of the case provided by the RO as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen the claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996);   Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for an acquired 
psychiatric disorder is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

